Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
 
Status of Claims
Claims 1, 2, 4-22, and 24-41 are pending in the instant application. Claims 13-15, 17-19, and 24-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-2,4-12,16,20-22, and 39-41 is contained herein.
Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 11/16/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 1/11/2022.

Status of Rejections
35 USC § 112 (a)

The rejection of claims 1-2,4-12,16,20-22 and 39-40 is maintained.

Applicant’s arguments, see Remarks, filed 1/11/2022, with respect to the Office Action mailed 11/16/2021, have been fully considered but are not found persuasive.
To reiterate the rejection of record, the skilled artisan would not have adequate reason to believe that Applicant had possession of the claimed genus of heptamethine dyes for treating the claimed eye disorders based on the limited information provided in the specification. The only chemical working example is described below:


    PNG
    media_image1.png
    200
    338
    media_image1.png
    Greyscale
which is commonly known as indocyanine green in the art. No where does the specification allude to the use of other heptamethine dyes which may be useful for the claimed method. The claims now recite genus of heptamethine dyes where the specification provides only one working example. Heptamethine dyes are a subclass of chemical compounds within the cyanine dye family and have many uses as fluorescent dyes. The examiner has already put forth on record that the claimed species is not enabled for the claimed treatment of eye disorders itself. The art does not rectify the issue suggesting that these heptamethine dyes are useful for treating the claimed eye disorders. Thus, how would one skilled in the art expect that Applicant was indeed in possession of the heptamethine dyes if only one working embodiment was presented in the disclosure where it has been shown to not be enabled with respect to the claimed treatment method? Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p). Note also the following:

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation.

The courts have applied this criteria in a more recent decision stating the following referencing genus claims drawn to chemical compounds:

“For example, a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” see Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).

Therefore, based on the lack of working examples, nature of the described genus, and issues regarding enablement of the invention, Applicants are not in possession of the claimed genus.
Applicants argue that with respect to only one working example “by itself, any reliance on working examples places too much reliance on this aspect” further citing case law. However, this is not the instant case, as the examiner pointed out the unpredictability in the art as well regarding heptamethine dyes for treating the claimed eye conditions. Noting that the claimed species is not enabled for the claimed treatment method. The art does not rectify the issue suggesting that these heptamethine dyes are useful for treating the claimed eye conditions.  Again, for inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Applicants then try to rectify the issue by suggesting that the heptamethine linkage feature provides the necessary reactivity for the claimed method such as the linkage shown in claim 7. However, the claims are not simply drawn to “acyclic conjugated methine units” (see claim 9 for example which forms fused rings thereof with respect to the latter methine units). Additionally, the structures as a whole should be viewed and not piece meal segments thereof. If the heptamethine linkage was indeed Applicants have not provided any evidence to the contrary and if true, the examiner requests such data. The examiner is also unaware of any literature in the art showing the latter to be true as well. Thus, “a reasonable structure-function correlation” could not possibly be present especially with only one working example in an unpredictable field is exemplified.

New Rejections

Claim Rejections - 35 USC § 112 (1st Paragraph)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2,4-12,16,20-22 and 39-41 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The rejection set forth herein is in reference to currently amended claim 1 only, which is different than what was previously presented which clearly limits the scope of conditions to ocular deformations. Thus, any arguments put forth by Applicant regarding the enablement rejection prior of record has not been considered since this is considered a new tailored rejection.
The examiner will consider any arguments in response to this new rejection in a proper response to this office action.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
With regard to enablement of a claim drawn generally to treatment of impairment of a body organ’s functions, see In re Schmidt, 153 USPQ 640, 653.
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.   

The analysis is as follows: 
(1) Breadth of claims.
(a) Scope of the compounds. 
	(b) Scope of the diseases covered. Ocular disorders of the eye characterized by weakening of an ocular tissue have a vast range. Note that the term “ocular tissue” is also broad in itself and may encompass any tissue found in or associated in the eye. The examiner, using the broadest reasonable interpretation, views the language as broad to embrace conditions currently known in the art and those yet to be discovered. Even in itself the language described in the specification for “ocular deformation conditions” is broad as stated below:

    PNG
    media_image3.png
    130
    611
    media_image3.png
    Greyscale
.
The following conditions may be embraced by the scope of the claims wherein tissue weakening or thinning of tissues in the eye is involved:
	Eye inflammations include scleritis and episcleritis, inflammation of tissues on the sclera, which includes syphilitic episcleritis, tuberculous episcleritis and zoster scleritis. Note that these diseases may involve a type of thinning or “weakening” of the sclera.
	Iridocyclitis, inflammation of the iris and the ciliary body comes in numerous forms.  Chronic iridocyclitis is most commonly secondary to diseases such as ankylosing spondylitis, Behçet's syndrome, inflammatory bowel disease, juvenile rheumatoid arthritis, Reiter's syndrome, sarcoidosis, syphilis, tuberculosis, and Lyme disease. There are also acute or recurrent forms, along with lens-induced iridocyclitis.  It can be granulomatous or non-granulomatous.
Inflammation of lacrimal passages includes acute dacryocystitis (caused by staphylococci or streptococci), dacryopericystitis, acute lacrimal canaliculitis, chronic dacryocystitis, chronic lacrimal canaliculitis and mucocele.
Inflammation of the orbit includes abscess of the orbit, orbital cellulitis, osteomyelitis of the orbit, orbital periostitis, tendonitis and granuloma of orbit.

There is also a wide assortment of forms of conjunctivitis, including seasonal allergic conjunctivitis, perennial allergic conjunctivitis, and giant papillary conjunctivitis (GPC) (a chronic yet poorly condition associated with contact lens wear).  In addition to types of allergic conjunctivitis there is also bacterial conjunctivitis (e.g. from Streptococcus pneumoniae, Haemophilus influenzae, and Staphylococcus aureus) and viral conjunctivitis (e.g. from gonorrhea,  herpes simplex, chlamydia, adenoviruses or enteroviruses) Parasitic conjunctivitis (e.g. from Onchocerca volvulus, Loa loa, Wuchereria bancrofti or Trichinella spiralis), fungal conjunctivitis (e.g. from Candida albicans  or  Sporothrix schenckii), Phlyctenular Conjunctivitis, Inclusion Conjunctivitis, immunologic conjunctivitis, irritant or chemical conjunctivitis (e.g. from burns, chlorine or air pollutants), Radiation conjunctivitis, and assorted forms of neonatal conjunctivitis (which can be caused by e.g. a blocked tear duct). Also included are mucopurulent conjunctivitis and blepharoconjunctivitis.
	

Keratoconjunctivitis includes vernal keratoconjunctivitis and atopic keratoconjunctivitis, both allergic forms, as well as exposure keratoconjunctivitis,  neurotrophic keratoconjunctivitis, and phlyctenular keratoconjunctivitis. There is also Keratoconjunctivitis sicca, which comes in two forms: Aqueous tear-deficient keratoconjunctivitis sicca (caused by inadequate tear volume) and evaporative keratoconjunctivitis sicca (caused by poor tear quality).  Ophthalmia nodosa and superficial keratitis with conjunctivitis is generally classified here.  Other forms of keratitis include feline eosinophilic keratitis and  interstitial Keratitis (Parenchymatous Keratitis, aka deep keratitis), and a variant form, Cogan's syndrome. There are also numerous forms of pathogenic keratitis, Including Amoebic keratitis, bacterial keratitis (including Contact lens acute red eye (CLARE)), fungal keratitis, herpes simplex keratitis (dendritic keratitis), and herpes zoster keratitis. River blindness arises from inflammation of the eye caused by larvae (microfilaria) of the nematode Onchocerca volvulus (hence onchocercal keratitis), although the Wolbachia bacteria, carried by the nematode, may be involved as well.
Corneal neovascularization, commonly arising from contact lens wear includes ghost vessels and pannus. There are assorted forms of Corneal scars and opacities, 
	Corneal pigmentations and deposits include haematocornea, Kayser-Fleischer ring, Krukenberg's spindle and Staehli's line.
	The corneal deformities include corneal ectasia, corneal staphyloma, descemetocele, and keratoconus (an increasingly conical shape to the cornea).
	Other Corneal problems include Bullous keratopathy; a fold or rupture in Descemet's membrane; types of corneal degeneration, especially arcus senilis and band keratopathy.  There are also forms of hereditary corneal dystrophies, which can be epithelial, granular, lattice and macular. Fuchs’ endothelial dystrophy is included with this.  There is also anaesthesia of the cornea, hypaesthesia of the cornea, and recurrent erosion of the cornea.
 	Degeneration of iris and ciliary body include iridoschisis, iris atrophy (which can be essential or progressive), miotic pupillary cyst, and translucency of iris.  There is also pigmentary degeneration of the iris and degeneration of the pupillary margin.
There are cysts of the iris, ciliary body or anterior chamber, which can be exudative or parasitic, there are implantation cysts and the miotic pupillary cyst.
Adhesions and disruptions of the pupillary membranes, iris and ciliary body include iris bombé, pupillary occlusion, pupillary seclusion, goniosynechiae, iridodialysis, chamber angle recession, corectopia, and synechiae of the iris, which can be anterior or posterior.

	Disorders of conjunctiva (other than the conjunctivitis listed above) include the conjunctival degenerations and deposits, including conjunctival argyrosis (argyria), concretions, pigmentation and xerosis NOS.  There are also conjunctival scars (symblepharon), conjunctival haemorrhage (includeing subconjunctival hemorrhage), conjunctival aneurysms, conjunctival hyperaemia, conjunctival edemas, pterygium and pseudopterygium.
Disorders of lacrimal system, aside from inflammation of lacrimal passages mentioned above, include dacryoadenitis, chronic enlargement of lacrimal gland, dacryops, dry eye syndrome, lacrimal cyst, lacrimal gland atrophy, epiphora, and lacrimal fistula. Stenosis and insufficiency of lacrimal passages includes dacryolith, eversion of lacrimal punctum, and stenosis of lacrimal canaliculi, ducts and sacs. There are also assorted congenital malformations of lacrimal system. 
Disorders of the orbit, other than inflammations listed above, include orbital haemorrhage, oedema of the orbit, cyst of orbit, Enophthalmos, echinococcus infection of orbit, myiasis of orbit and dysthyroid exophthalmos. Deformities of the orbit include atrophy and exostosis of the orbit.
Disorders of the choroid and retina, other than the chorioretinal inflammation discussed above, include horioretinal scars, such as macula scars of posterior pole post-traumatic) and solar retinopathy, forms of choroidal degeneration (which include atrophy and sclerosis of choroid as well as angioid streaks), Choroidal haemorrhage, choroidal detachment, and assorted hereditary choroidal dystrophies, such as 
	 
	Disorders of the vitreous body include vitreous prolapse, vitreous syndrome following cataract surgery, vitreous haemorrhage, crystalline deposits in vitreous body, vitreous membranes and strands, vitreous degeneration and vitreous detachment. Some of these give rise to “floaters”.
	Disorders of the globe of the eye, or bulbus oculi, include forms of endophthalmitis, especially panophthalmitis, vitreous abscess, parasitic endophthalmitis and sympathetic uveitis. Degenerative disorders of globe include chalcosis, siderosis of eye, atrophy of globe, phthisis bulbi and degenerative myopia.  There is also hypotony of eye, haemophthalmos, and luxation of globe, which can generally be included here.
Cancer of the eye depends very much on which structure of the eye or its adnexa is involved.  Choroidal tumors include choroidal melanoma, ciliary body melanoma  choroidal osteoma  and metastatic choroidal tumors, including tumors from the lung, breast, prostate, kidney, thyroid and blood. Iris tumors include iris melanoma, malignant iris melanocytoma, and anterior uveal metastasis, most commonly from breast, lung, prostate, skin, kidney, colon and thyroid. Retinal tumors include retinal pigment epithelium tumors, and retinoblastoma. Conjunctival tumors are quite varied, and include conjunctival kaposi's sarcoma, epibulbar dermoid, lymphoma of the conjunctiva, pigmented conjunctival tumors (a malignant melanoma), and squamous carcinoma (including intraepithelial neoplasia of the conjunctiva). Infiltrative intraocular tumors include chronic lymphocytic leukemia, infiltrative choroidopathy and intraocular 
 (2)  The nature of the invention and predictability in the art:  The invention is directed toward and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
(3) Direction or Guidance:  That provided is very limited. The dosage range information .  Moreover, this is generic, the same for the many disorders covered by the specification. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for the claimed method.
(4) State of the Prior Art:  So far as the examiner is aware, the compounds have not been used for the treatment of ocular deformation conditions characterized by ocular tissue weakening generally. In fact, there are only a few known treatments for myopia (a specific disease intended to be treated by the claimed compounds) which range from using refractive lenses to refractive surgery. In regard to the relationship of scleral changes during myopic development; it is true that scleral thinning has been found to be associated with the myopic eye. However, research has shown that the development of myopia is not caused by scleral thinning but as a consequence of the disease itself. Even further noting that normal collagen and spacing in the sclera have been found after inducing myopia (see J.A. Summers Rada et al. / Experimental Eye Research 82 (2006) 185–200, page 190, section 5). Therefore, there 
(5)  Working Examples: The specification does not show that myopia is treated successfully using the claimed compounds but simply teaches that one working example is capable of reducing scleral thinning. Again the cause of myopia is due to the lengthening of the vitreous chamber (see J.A. Summers Rada et al. section 5 again) and said lengthening is not completely understood. Additionally, there is no other provided guidance as to how to extrapolate the limited information in the disclosure to treating the full scope of diseases claimed as a whole. Claim scope suggests that conditions such as keratoconus and glaucoma may be treated as well where no further information is provided as to how these diseases may be treated via reduction of scleral thinning. In fact, glaucoma is the result of damage to the optic nerve and involves increased pressure in the eye. Thus, how can scleral strengthening assist in treating such a condition where it appears to be no connection at all? Again as stated previously, the current disclosure and art in general does not rectify these issues.

(6) Skill of those in the art:
Those of ordinary skill in the art know that the majority of eye problems tend to be untreatable with pharmaceuticals, or are treated only by dealing with the underlying cause itself. There are a very wide range of causes for eye problems, for example, many diseases and disorders can lead to optic atrophy. These includes hereditary disorders (Leber's hereditary optic neuropathy), infectious diseases (syphilis), metabolic 
Some are of unknown origin and have no pharmaceutical treatment, e.g. keratoconus.  Most commonly, optic atrophy is idiopathic. Orbital cellulitis, which can be life threatening infections, usually arise from staphylococcus. Hence, these types of inflammations are treated with intravenous antibiotics. 
There is no pharmacological treatment for drusen, pterygium or for Leber's Congenital Amaurosis.  No form of strabismus or any other ocular muscle disorders can be treated with pharmaceuticals. Nor can disorders of refraction and accommodation. This is of no small significance, since disorders of refraction and accommodation as a class are the most common form of eye problems. 
 (7) The quantity of experimentation needed: Because of factors  1b, 6 , this is expected to be substantial and undue.  



Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/           Primary Examiner, Art Unit 1624